Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 3 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 3-4 Sept. 1822
				
				Sept 3. The Evening closed with a very heavy thundergust After which we had a most delicious evening—During the last Night there was an alarm of Fire, and for two hours the City was in an uproar—I do not know to what extent the damage amounted, and have only heard that it began in a Blacksmith’s shop and had been smothering throughout the day of Sunday—King Joseph and Mr. Anduago met it seems at the Springs—They are old acquaintance it seems, and the latter had received some services from his Majesty, which circumstance placed him in a very awkward situation, as Minister from Ferdinand—After some hesitation he decided to know Joseph at a third Houses; but not to visit him—What a pleasant state of things As Joseph is now a mere individual, and to all intents and purposes a Citizen of the U.S. the Foreign Ministers as Ministers, have no right to make any questions whatever—Anduago’s case was however a peculiar one, and must have been mortifying to both parties—A propos! His Majesty seems to think that he would not be allowed to visit Washington—Do you know of any interdict? If you do answer the question as it has been put to me once or twice—The Count from what I understand is so modest in his manners, and affects so little, that I should suppose a visit could not produce any consequences, and it appears to me, that refusing it, admits a rank that no longer exists; and makes that of importance which is nothing in itself—That Dynasty is pretty well crushed—Mr Walsh is very kind in furnishing us with the Newspapers every day—Yesterday we received some English ones, and among the death’s I found that poor Mrs. Hewlett had departed from this earthly sojourn—in which however she appeared to love to linger—She never would tell her age, and kept the secret apparently to the last: but she must have been considerably passed seventy to my knowledge—He was fifteen years younger—As an old acquaintance I regret her loss; but there was something in her reception of me in England, which I never could not forget—She is gone—God be with her—Mr Keating called and rattled with Mary for some time, about her Borden Town friends—I have been very uncomfortable about a Book, which Connell lent me, the second Volume of which has I fear been stolen out of our sitting room, and I cannot find it so as to return it—If his name had not been in it, it would not have fretted me so much, as I could have replaced it without leting him know the circumstances at all; as it is I cannot avoid it—In the evening we took a long ride after which I played Backgammon with Mary—I do not think much of Franklyns Letters—They are affected and Pedantic, and ape Peter’s too closely—He talks perpetually of his shabby dress; and leads us to believe that it required good Clothes to induce people to believe him a gentleman—It is true at first sight. dress does, and ever will produce great effect: but it is likewise true, that manners soon contradict any external deficiency; where these are wanting every external aid must be resorted to as a cover to ill breeding—Our good friend Everett I am afraid would require even more than a good coat to make him pass current—I agree with Ewing that dress is very imposing—Who is the writer in the Boston Paper who has been drawing the characters of different Presidential Candidates, under on the pretence of some striking failings; who is the Atheist—The Gamester speaks for itself—You probably noticed the piece. I saw it last night in Walsh’s Gazette; which is miserably poor now, in consequence I presume of his absence from the City—He is in dreadful health—Dr Darlington is I see a candidate for the next Congress. He is one of the great and active partizan’s of Mr. Calhoun—I was a little surprized the other day, to hear a gentleman assert the other day that Duane, was a man who in private life bore  the most unexceptionable character; an excellent Father, Husband, and friend—But in Politicks he thought no latitude too great, as every thing was admissible in party matters—This is a doctrine very universal it seems, at least in this state—Politicks is a trade, in which those who can make the best bargain, think themselves the wisest politicians. This is an excellent way of accounting for the perpetual bargain traffick carried on in Congress; which I have been foolish enough to think disgraceful—Experience teaches Wisdom; and perhaps if I live to see a hundred; I may acquire it—4 Doctor Physick and I have had quite a long chat—a think to be commemorated—He was very curious upon the subject of ettiquette in Washington; of which he had heard indistinct rumours; and from that, to the same subject in Europe. He supposed our Ministers were entirely exempted from any attention to the subject; and thought that they were quite independent, and not subjected in any respect to the rules of the Court—He hates every thing like company; and was quite astonished to hear me say that in Washington we had parties almost every Evening—He said that he thought in regard to visiting, his life and mine must be very much alike, and that was necessarily very disagreeable—There is a mildness and simplicity in this man’s manners truly extraordinary—Fashionable people would call it imbecility at his time of life; yet he in his line is one of the greatest men of the age—Thus it is that extremes meet—All well and doing well—
				
					
				
				
			